Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-22-00531-CV

                                IN THE INTEREST OF I.M., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021PA00828
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 19, 2022

DISMISSED FOR LACK OF JURISDICTION

           On March 22, 2022, the trial court signed a final judgment terminating appellant’s parental

rights to her child. Because this is an accelerated appeal, the notice of appeal was due to be filed

on April 11, 2022. See TEX. R. APP. P. 4.1(a), 26.1(b), 28.4. A motion for extension of time to

file the notice of appeal was due to be filed on April 26, 2022. See id. R. 26.3. On August 19,

2022, appellant filed a defective notice of appeal.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant

must offer a reasonable explanation for failing to file the notice of appeal in a timely manner. See
                                                                                       04-22-00531-CV


id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see also Hone v. Hanafin, 104 S.W.3d 884, 886–87 (Tex.

2003) (holding “a reasonable explanation” is any plausible statement of circumstances indicating

that failure to timely file was not deliberate or intentional but was the result of inadvertence,

mistake or mischance, and that “any conduct short of deliberate or intentional noncompliance

qualifies as inadvertence, mistake or mischance”) (citation omitted). This court ordered appellant

to show cause in writing by October 3, 2022, why this appeal should not be dismissed for lack of

jurisdiction. We advised appellant that failure to respond timely would result in dismissal of this

appeal. See TEX. R. APP. P. 42.3(c). Appellant did not file a response.

       Accordingly, because appellant did not provide a reasonable explanation for failure to file

a timely notice of appeal, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 26.3,

10.5(b)(1)(C), 42.3(b), (c); Verburgt, 959 S.W.2d at 615.

                                                   PER CURIAM




                                                 -2-